DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0318532 A1 to Truschel et al. (“Truschel”) in view of US 2016/0228036 A1 to Weiss et al. (“Weiss”) and further in view of US 2007/0135866 A1 to Baker et al. (“Baker”).
As to claim 1, Truschel discloses a system for automated drug delivery to a subject patient in relation to continuous surveillance utilizing 
	capnography device associated with a drug delivery device, said drug delivery device provides drug delivery to said subject patient in response to capnograph results generated by said wireless capnography device (see [0018] – “System 10 is configured such that, through the use of capnography based on optical sensor output signals from an optical sensor positioned near the subject interface and/or other information (e.g., as described below), the alveolar ventilation of subject 12 is determined on a breath-by-breath basis and/or at other times. System 10 is configured such that the mechanical ventilation is controlled based on the determined alveolar ventilation and the respiratory therapy is adjusted to achieve a set alveolar ventilation rather than a set tidal ventilation.”). 
	Truschel fails to disclose a wireless remote capnography device associated with a wireless drug delivery device, wherein the entirety of the communication between said devices within said system is undertaken with all wireless components.
	 In a similar invention, Weiss discloses a wireless remote capnography device (see Fig 4 and [0058]-[0062] --  “Reference is now made to FIG. 4, which schematically illustrates a wireless capnography system, according to some embodiments a capnography system 400 including a patient interface unit 402, which is configured to receive samples of air from an exhaled breath of a patient…. Such communication may be done through wireless or wired means, such as Bluetooth, WIFI, NFC (Near-Field-Communication), Radio or any other wireless or wired communication means.”). In the field of endeavor of patient medical device connectivity management, Baker teaches a wireless drug delivery device (see [0057] – “Infusion Pumps 204 are devices that can use a wireless network to download Drug Libraries and Medication Rules, avoiding the need for a bio-technician to track down and interact with each and every pump in the hospital.”) and further teaches that all medical devices used in the patient care setting can be advantageously linked wirelessly (see [0039], [0048]-[0055]). It would have been obvious to one of ordinary skill in the art to combine the capnography device associated with the drug delivery device with the wireless capnography features of Weiss and the wireless drug delivery device and total wireless integration disclosed by Baker in order to achieve the predictable result of making the entire system easier to use for both the patients and the healthcare providers by making transport and connection to each medical device easier while also allowing remote viewing of patient data.
	As to claim 2, Truschell further discloses wherein said drug delivery device is at least one programmable ventilator selected from the group a CPAP machine, a BIPAP machine, a mechanical ventilatory assistance device, and any combination or combinations thereof (see [0028]).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truschell, Weiss, and Baker as applied to claim 1 above, and further in view of US 2003/0106553 A1 to Vanderveen.
	As to claim 3, while Baker states that infusion systems may be controlled wirelessly, these controls are not explicitly based on an output of the capnography device. 
	In a similar invention, however, Vanderveen shows how capnography devices may be used to control a delivery pump attached to an intravenous line (see [0011] – “In another aspect, the monitor unit monitors the expiration air of the patient for CO 2 and provides a measured value of the CO2 to the controller. The controller automatically adjusts the rate of delivery of the medical fluid in accordance with the CO2 in the patient's expired air, and in a more detailed aspect, the controller automatically suspends delivery of the medical fluid by the pump to the patient if the measured value of the CO2 in the expired air of the patient is outside the stored range of acceptable values.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system disclosed by over Truschell, Weiss, and Baker with the control of a delivery pump attached to an intravenous line as disclosed by Vanderveen in order to achieve the predictable result of improving patient safety during narcotic administration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        88